Mr. Justice Wilkin delivered the opinion of the court: This is an action of assumpsit by appellees, against appellants, jointly. Service was had upon the grand lodge, but no service or appearance is shown as to the defendant Chicago Lodge No. 932 Knights of Honor. The trial court entered judgment against both, and they prosecuted a writ of error to the Appellate Court for the First District. That court reversed the judgment of the trial court but remanded the case, with directions to enter judgment against the grand lodge. The defendants prosecute this appeal. No briefs and arguments- have been filed on behalf .of appellees. The action of the Appellate Court in directing the trial court to enter judgment ag'ainst one defendant, the verdict and judgment having been against both although only one was served, was manifest error. The judgment was a unit as to both defendants, and should have been reversed as to both and remanded generally. Smith v. Byrd, 2 Gilm. 412; Brockman v. McDonald, 16 Ill. 112; Swift v. Green, 20 id. 173; Williams v. Chalfant, 82 id. 218. For this error the judgments of the circuit and Appellate Courts will be reversed and the cause remanded to the latter court. „ , 7 , , „ , 7 , , Reversed and remanded.